DECLARATION OF RAYMOND H. WONG
I, RAYMOND H. WONG, declare as follows:

1. The facts set forth in this declaration are based on my knowledge and, if
called as a witness, I can competently testify to their truthfulness under oath. As to those
matters that reflect a matter of opinion, they reflect my personal opinion and judgment
on the matter.

2. l am a member of the Board of Directors of the Asian-American Coalition
for Education (AACE). In that capacity, I help determine AACE’s mission and vision and
direct their execution

3. AACE is a 501(0)(3) non-political, non-profit, national organization created
to fight for Asian-American children’s equal education rights.

4. AACE’s mission is to achieve equal education rights for Asian Americans.
Its vision is to unite Asian-American communities and other communities,
organizations, and individuals who support AACE’s mission, and to partner with diverse
organizations from throughout the nation to achieve its objectives

5. 'l`o carry out its mission, AACE (among other things) files administrative
complaints and takes legal actions against universities or other education-related
institutions that discriminate against Asian-American applicants

6. AACE’s Board of Directors approved the initiation of this lawsuit to further

its institutional mission. The lawsuit seeks redress for New York City’s discriminatory

actions against Asian Americans with respect to admissions to New York City’s

Specialized High Schools.

I declare under penalty of perjury that the foregoing is true and correct. EXecuted

d
this l day of December 2018, at 153 A£#A¢w/f;$/ J`f///£ II’J'“-=" /v)’,¢r{y /£"*3<$9

§§ /

RAYMOND H. WE)F G j

